68 So.3d 973 (2011)
Howard Carl McLEES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-6510.
District Court of Appeal of Florida, First District.
August 31, 2011.
Howard Carl McLees, pro se, Appellant.
Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant seeks review of the trial court's order summarily denying his motions and amended motions for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. He makes several *974 arguments on appeal, only one of which has merit. He argues that the trial court erred in summarily denying his claim that defense counsel was ineffective for affirmatively misadvising him that he was not eligible for conditional release supervision without attaching portions of the record that conclusively refuted the claim. We agree and reverse and remand for record attachments that conclusively refute the claim or for an evidentiary hearing. See Colombo v. State, 972 So.2d 1101 (Fla. 1st DCA 2008).
AFFIRMED in part; REVERSED and REMANDED in part.
BENTON, C.J., ROBERTS, and RAY, JJ., concur.